— In two proceedings to invalidate petitions, inter alia, designating Ronald Ward as a candidate in the Democratic Party primary election to be held on September 9, 1986, for the party position of Male Member of the Kings County Democratic Committee for the 55th Assembly District, and a proceeding to, inter alia, validate said petitions, the appeal is from so much of three judgments of the Supreme Court, Kings County (Williams, J.), all dated July 31, 1986, as denied the petitions to invalidate as to Ward and granted the petition to validate as to him.
Judgments affirmed insofar as appealed from, without costs or disbursements.
*903The appellants’ assertion that the candidate Ward’s cover sheet is fatally defective (see, Matter of Pecoraro v Mahoney, 65 NY2d 1026) was not presented to Special Term with sufficient specificity to preserve the contention for review by this court. Bracken, J. P., Niehoff, Eiber ■ and Spatt, JJ., concur.